McLaughlin, J. (dissenting):
The Court of Appeals, on the former appeal in this case, held that a grima facie case was made for the jury, and reversed this court and ordered a new trial. (123 App. Div. 923; revd., 195 H. Y. 63.)
. The evidence introduced on the last trial was substantially the same as that on the former. - The case was, therefore) properly sent to the jury, and the verdict cannot be said to be against the weight of evidence. :
I vote to affirm the judgment, with costs.
Judgment and order, reversed, new trial ordered, costs to appellant to abide event.